Citation Nr: 0425422	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  95-24 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
concussion.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel
INTRODUCTION

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

Procedural History

The veteran served on active duty from October 1978 to June 
1979.

In June 1994, the RO received the veteran's claim of 
entitlement to service connection for residuals of a 
concussion and PTSD.  The December 1994 rating decision 
denied the veteran's claim.  The veteran disagreed with the 
December 1994 rating decision and initiated this appeal.  The 
appeal was perfected by the timely submission of the 
veteran's substantive appeal (VA Form 9) in July 1995.

In June 2000, the veteran presented testimony at a personal 
hearing which was chaired by the undersigned Veterans Law 
Judge at the RO.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.

In September 2000 the case was remanded by the Board to the 
RO for additional evidentiary development. After medical 
evidence was added to the claims folder, the RO issued a 
supplemental statement of the case (SSOC) in August 2002 
which continued to deny the veteran's claims. The case was 
then returned to the Board.

In April 2003, the Board undertook additional evidentiary 
development pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) codified at 38 C.F.R. § 
19.9(a)(2) (2002).  Specifically, the Board obtained certain 
records associated with the veteran's claim for Social 
Security disability benefits.  The provision of law which 
allowed for development of evidence by the Board was 
subsequently invalidated. See Disabled American Veterans, et. 
al. v. Secretary of Department of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  In August 2003, the Board remanded 
the matter to the Agency of Original Jurisdiction (AOJ) for 
consideration of the additional evidence.  A September 2003 
SSOC continued to deny the veteran's claims.  The case is 
once again before the Board for appellate consideration.  

Issues not on appeal

The veteran's original claim for service connection included 
a separate claim for a non-PTSD psychiatric disorder.  In a 
May 2002 rating decision, the veteran was granted service 
connection for a mood disorder, not otherwise specified.  
A 50 percent disability rating was assigned.  The veteran has 
not disagreed with that decision.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].


FINDINGS OF FACT

1.  The veteran suffered a head injury in 1976, prior to his 
entry into service.  The medical evidence of record does not 
indicate that the veteran complained of or was treated for 
residuals of this condition while in service.  

2.  The evidence of record does not indicate that the veteran 
suffered a concussion or received treatment for any head 
injury while in service.  

3.  The record does not include competent medical evidence 
showing a current diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The veteran's claimed concussion residuals, characterized 
by a seizure disorder, were not incurred in or aggravated by 
service.  §§ 1101, 1110, 1112, 1113, 1131, 1137, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2003).

2.  PTSD was not incurred in or as a result of the veteran's 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for residuals of a 
concussion and PTSD.  The veteran alleges that both the 
concussion and PTSD were caused by an assault which occurred 
in service.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)]. This law 
eliminated the former statutory requirement that claims be 
well grounded. Cf. 38 U.S.C.A. § 5107(a) (West 1991). The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. 
Regulations implementing the VCAA have been enacted. See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003). In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein [holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence].  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary of VA (the Secretary) that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by a March 
2002 letter from the RO, by the September 2003 SSOC and by 
the December 2001 SSOC, of the pertinent law and regulations, 
of the need to submit additional evidence on his claim and of 
the particular deficiencies in the evidence with respect to 
his claim.

More significantly, the March 2002 letter sent to the veteran 
specifically referenced the VCAA.  Crucially, the veteran was 
informed by means of December 2001, March 2002 and September 
2003 correspondence as to what evidence he was required to 
provide and what evidence VA would attempt to obtain on his 
behalf.  Those documents explained that VA would obtain 
government records and would make reasonable efforts to help 
him get other relevant evidence, such as private medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate the claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

The Board notes that, even though the March 2002 letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  That one-year period has now expired.  

The Board notes that the fact that veteran's claim was next 
adjudicated by the RO in August 2002, prior to the expiration 
of the one-year period following the notification of the 
veteran of the evidence necessary to substantiate his claim 
does not render the RO's notice invalid or inadequate.  The 
recently enacted Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____), made effective from November 
9, 2000, specifically addresses this issue and provides that 
nothing in paragraph (1) of 38 U.S.C.A. § 5103 shall be 
construed to prohibit the Secretary from making a decision on 
a claim before the expiration of the one-year period referred 
to in that subsection.  In any event, as was noted in the 
Introduction the AOJ again adjudicated the claim in September 
2003, over one year after VCAA notice was provided.

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the RO obtained the veteran's service medical 
records, VA treatment records and private treatment records 
for the period between 1983 and 1988.  The RO additionally 
attempted to obtain the veteran's private medical records 
pertaining to the 1976 head injury.  The RO was advised that 
those records are no longer available.  Further, the RO 
provided the veteran with VA psychiatric and neurological 
examinations in March 2002, September 2001 and July 1997.  

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
veteran was informed of his right to a hearing and elected to 
present testimony at a Travel Board hearing in June 2000.  A 
transcript of this testimony has been associated with the 
claims folder.  See 38 C.F.R. § 3.103 (2003).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Factual Background

The Board notes that the veteran has made separate claims for 
two distinct residuals from his claimed head injuries, 
neurological residuals (a seizure disorder) and a psychiatric 
disability, PTSD.  As discussed elsewhere in this decision, 
service connection has been granted for another psychiatric 
disability,  mood disorder.  

The Board will present a single factual history which 
encompasses both issues on appeal.  As noted above, the 
veteran has ascribed both his concussion residuals and PTSD 
to an incident of assault in service.  The Board further 
notes that the veteran has asserted that these disorders stem 
from head injuries sustained during personal assaults in 
service.

The veteran's enlistment physical examination in October 1978 
contained a notation that he had sustained a head injury and 
had been hospitalized for five weeks in 1976.  An October 
1978 letter from E.P.R., M.D. to the Naval Recruiting Station 
further documented the 1976 incident. Dr. R. indicated that 
neurologic examination was essentially negative, with the 
exception of mild finger- nose ataxia on the right side, and 
that there was no neurologic reason why the veteran could not 
enter the United States Navy.

In May 1979, the veteran was referred for psychiatric 
consultation after he was observed "slipping into a state of 
depression" on board his ship and specifically after an 
incident where the veteran acted out inappropriately in the 
galley.  During an interview with a psychiatrist, he 
expressed fears, mainly related to bodily harm.  A basis for 
these fears was not mentioned.  The psychiatrist further 
noted that when questioned about the "galley incident" the 
veteran, denied that this incident ever took place.  The 
diagnosis was immature personality traits and depression.  
The veteran was discharged from the Navy due to 
unsuitability, specifically a personality disorder.  The 
veteran's service medical records are negative for any 
reference to or diagnosis of a concussion seizure disorder or 
any traumatic event such as an assault.  

The veteran's private medical records for the period 1983 to 
1988 were obtained.  Medical records dated November 1983 
indicate that the veteran reported a history of the 1976 
accident and a 1980 motorcycle accident, resulting in the 
need for reconstructive work to face and the insertion of 
several plates.  The veteran's naval service was not 
mentioned.  

A September 1985 private medical record indicates a diagnosis 
of "seizure - posttraumatic."  Private medical records from 
September 1988 include the diagnosis of organic mental 
disorder, status posttraumatic head injury, motor vehicle 
accident.  

Also of record is a report of a VA psychiatric 
hospitalization in September and October 1987.  A history of 
amphetamine abuse was noted on admission, as was a motor 
vehicle accident at age 16.  Diagnoses included amphetamine 
abuse with secondary depression; status post head injury in 
motor vehicle accident in "1973" with residual right 
hemiparesis and Jacksonian seizures.  The veteran did not 
mention any in-service incident or head trauma.  

During July 1988 private medical treatment the veteran 
asserted that in 1987 he had "lied" to VA about his drug 
use in order to obtain medical treatment and denied any 
history of drug abuse.  

The veteran's Social Security Records have also been 
associated with the veteran's VA claims folder.  The records 
indicate that the veteran was determined to be disabled as of 
September 1993 due to seizure disorder and organic 
personality disorder.  The records reflect that the veteran 
had an onset of seizures in 1985.  The records also indicate 
that the veteran suffered a serious head injury during a 1980 
motor vehicle accident.  The records do not reflect any 
reference to the veteran's reports of assault and head injury 
during service.  

The veteran filed his claim for service connection with VA in 
June 1994.  
In July 1994 the veteran first reported a May 1979 concussion 
to a physician.  
After a July 1994 CT Scan, the examiner, Dr. A.W. noting the 
veteran's history of head trauma and seizure concluded that 
the veteran showed damage to the brain around the left basal 
ganglia.  Dr. A.W. opined that due to the "relatively rare" 
nature of the damage it was likely iatrogenic or a congenital 
condition.  

In December 1994 the veteran sought VA outpatient treatment.  
The treating physician, Dr. K. noted the veteran's report of 
1976 auto accident and 1979 "mild concussions".  

VA examinations of the veteran were completed in July 1997.  
A VA neurological examiner noted the October 1976 motor 
vehicle accident, as well as the veteran's report that he had 
been hit on the head in March 1979 while in the Navy.  The VA 
neurological examiner concluded that the veteran's seizures 
were due to the October 1976 motor vehicle accident.  The 
examiner specifically noted that the veteran's service 
medical records showed nothing with respect to any head 
injury in 1979.

The veteran was examined by a VA psychiatrist the same day.  
He reported that he was assaulted in 1979, sustaining a head 
injury.  He did not mention the pre-service motor vehicle 
accident.  The VA psychiatric examiner diagnosed cognitive 
disorder; mood disorder; status post closed head injury; and 
seizure disorder by history.  PTSD was not diagnosed.  

During the June 2000 hearing before the undersigned, the 
veteran essentially reiterated his previous contentions to 
the effect that he had completely recovered from the pre-
service October 1976 automobile accident and that his current 
problems, to include concussion residuals and psychiatric 
illness, resulted from his being assaulted aboard ship in 
1979. 

As noted above, the claim was previously before the Board in 
September 2000.  At that time it was remanded for a 
additional development including VA medical and psychiatric 
evaluations to clarify the applicable diagnoses and also to 
provide specific information concerning the relationship 
between any current disabilities, the 1976 motor vehicle 
accident and the alleged 1979 assaults 

In June 2001 and in September 2001 VA neurological 
examinations were conducted.  [The June 2001 examination was 
conducted without benefit of the veteran's VA claims folder 
so an additional examination was ordered.]  In the September 
2001 examination report the examiner concluded that a history 
of head trauma including the October 1976 automobile 
accident, the 1980 post-service accident and the veteran's 
reports of the in-service head traumas likely placed the 
veteran at an increased risk of a seizure disorder and 
concluded that the degree of risk for each instance of trauma 
could not be apportioned.  The examiner accepted the 
veteran's self-report of the 1979 in-service assault injuries 
as dispositive of their occurrence.  

The September 2001 psychological examination noted that the 
veteran presented only with vague symptoms of PTSD but that 
PTSD was not diagnosed.  

Additional VA examinations undertaken in March 2002 also 
diagnosed mood disorder NOS 9not otherwise specified) and a 
cognitive disorder NOS.  The examiner noted that the veteran 
reported a series of head injuries but that these reports of 
injury were not corroborated in the file.  

As was noted by the Board in the Introduction, in  May 2002 
the RO granted service connection for the veteran's mood 
disorder.  A 50 percent disability rating was assigned.  


1.  Entitlement to service connection for residuals of a 
concussion.  

The veteran seeks service connection for a seizure disorder 
which he contends is a residual of a head injury he sustained 
during a personal assault during service.  

Pertinent laws and regulations

The laws and regulations generally governing service 
connection have been stated above and will not be repeated.  

Presumption - epilepsy

For certain chronic disorders, including epilepsy, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Presumption of soundness/aggravation of preexisting injury

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2003).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306. (2003).

Where pre-existing disability has been medically or 
surgically treated during service and the usual effects of 
treatment have ameliorated the disability so that it is no 
more disabling than it was at the time of entry into service, 
the presumption of aggravation does not attach as to that 
disability.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2003).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability. Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2003).

Additional law and regulations pertaining to the issue on 
appeal will be discussed where appropriate below.

Analysis

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999). 

There is medical evidence that the veteran has a seizure 
disorder beginning in September 1985.  Hickson element (1) 
has therefore been satisfied.  

With respect to Hickson element (2), in-service incurrence or 
aggravation of disease or injury, the Board will address 
incurrence of disease or injury in service and aggravation of 
a pre-existing disability in or due to service in turn.

With respect to in-service incurrence of disease, the Board 
notes that veteran received no treatment for any seizure 
disorder while in service or within the one year presumptive 
period thereafter.  In fact, the first medical report of a 
seizure was in  September 1985, approximately five years 
after the veteran was discharged from naval service.  There 
is no mention of a concussion or concussion residuals in 
service or for that matter anywhere else in the record.  

To the extent that the veteran himself contends that he had 
epilepsy, concussion or any other disease in service, it is 
now well established that as a lay person without medical 
training the veteran is not competent to opine on medical 
matters such as diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

The Board notes in passing that in a January 2002 written 
statement the veteran vaguely referred to himself as a "an 
apprentice in the medical field".  However, the records 
associated with the file including, Social Security and other 
records, indicate that the veteran's education is limited to 
one year of college and that prior to becoming disabled he 
worked in the construction and air conditioning repair 
industries.  The veteran's statement to the contrary, there 
is no record of the veteran having received any specialized 
medical training or that his experience is other than that of 
a layperson.  

Thus, the Board concludes that the claimed disease was not 
incurred in service.  
The Board will therefore turn to the matter on in-service 
injury.  

In essence, the veteran contends that he sustained an injury 
during service, namely a concussion due to an assault.  The 
only evidence in support of the veteran's claim that he 
suffered such an injury during service emanates only from the 
veteran himself.  

The veteran's service medical records and service personnel 
records have been associated with the veteran's VA claims 
folder.  Both sets of records are pertinently negative for 
any reference to any physical assault or in-service head 
trauma.  Prior to his discharge from service, the veteran was 
extensively interviewed and evaluated by Navy mental health 
personnel.  The records do not reflect any report by the 
veteran of the claimed in-service assault but rather deal 
with the veteran's feelings of depression and loneliness.  
Subsequent reports of the veteran to health care provides and 
to the Social Security Administration, spanning a number of 
years, made absolutely no reference to any in-service assault 
and/or head injury.  The first mention of the purported 
assault and head injury during service was in connection with 
his claim for VA benefits in 1994, fifteen years after he was 
discharged from service.  

The Board cannot help but observe that the veteran has a 
history of changing his story to support his purposes.  The 
record is rife with reports by the veteran that he was 
discharged from service due to his father's illness when the 
record clearly indicates he was discharged due to his now 
service-connected psychiatric disorder.  Further, when 
seeking VA treatment in September 1987 the veteran asserted 
that he had been abusing methamphetamine.  However, when he 
presented at a private healthcare facility for treatment in 
1988 he asserted that he was not a substance abuser and had 
"lied" to VA in order to get residential care.  

With this background in mind, the Board finds that the 
dramatic change in the veteran's  self-report of his medical 
history, from not mentioning the purported in-service head 
injury for 15 years after service to making it the 
centerpiece of his medical history when presenting to VA in 
connection with his claim for monetary benefits, is patently 
unbelievable in light of the documented medical history.  The 
veteran's medical history shows both  pre-service and a post-
service head injuries, with no reference to any head injury 
or residuals therefrom in service.  Based on this history, 
the Board finds the veteran's recent statements to be 
implausible.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].  See also 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported 
by the veteran].  

For these reasons, in particular the utter absence of any 
objective evidence of any such in-service head injury, plus 
the absence of any subjective report of such by the veteran 
himself until he had filed his claim with VA, the Board has 
determined that the recent statements of the veteran 
concerning in-service incurrence of injury are not credible.  
Therefore, in-service incurrence of injury has not been met.

For the reasons stated above, there is no basis for finding 
that an in-service injury existed or that disease began 
during service.  However, the record indicates that the 
veteran had a pre-service head injury and for that reason, 
the matters of presumption of soundness and aggravation must 
be considered.  

The law states in pertinent part that a veteran will be 
considered to have been in sound condition when enrolled for 
service, except as to disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. See 38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2003).  In this case, the veteran's 1976 
head injury was noted on the enlistment physical examination.  
The veteran reported "physical treatment for injury 
sustained in auto accident" in his own handwriting in the 
report of medical history, and the examiner noted "head 
injury hospitalized for 5 weeks, 1976" in the examination 
report.  Further, the veteran submitted along with his 
enlistment paperwork the statement of Dr. E.R. confirming 
that the veteran had received treatment for a head injury.  
Moreover, there are a number of references to the head injury 
in post-service medical reports.  The Board therefore 
concludes that the presumption of soundness has been rebutted 
by clear and unmistakable evidence.

Having found that a pre-existing disability existed, the 
Board must move on to a discussion of the matter of 
aggravation. As noted above, the law provides that a 
preexisting condition will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2003).

In this case, the Board can identify no evidence pertinent to 
service that establishes an increase in severity in the 
veteran's neurological residuals of his 1976 head injury 
during service.  Indeed the veteran's service medical records 
are absent any complaint of seizures, headaches cognitive 
deficits or any other neurological sequelae of the pre-
service head injury.  Further, the medical evidence of record 
and the veteran's consistent statements on the subject show 
that the onset of his seizure disorder was in 1985, years 
after the veteran's service, and after post-service head 
trauma.  The medical and other evidence of record thus 
clearly demonstrates that there was no increase in disability 
due to service, and that any residuals of the veteran's pre-
existing head injury were not aggravated by his military 
service.  

Hickson element (2), in-service incurrence or aggravation of 
disease or injury has not been satisfied and the claim fails 
on that basis alone.  

With respect to Hickson element (3), medical nexus, several 
medical opinions are of record which purport to link the 
veteran's disability to the alleged in-service assault.  Each 
of those nexus opinions, however, are premised on the 
examiner's acceptance of the veteran's recitation of the 
history of the in-service head injury.  It is well settled 
that the entry into the medical record of a lay person's 
recitation of events is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ["a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional"].  Moreover, the Court 
has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 460 
(1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993). see also Godfrey 
v. Brown, 8 Vet. App. 113, 121.  [a medical opinion that is 
based on the veteran's recitation of medical history, and 
unsupported by clinical findings, is not probative].  As 
such, the medical opinions seeking to connect the veteran's 
seizure disorder to service do not satisfy this element.  

As discussed above, to the extent that the veteran himself 
has opined that his current seizure disorder, cognitive 
deficits or other neurological problems are related to 
service, his lay opinion is entitled to no weight.  See 
Espiritu, supra.

In contrast, the Board notes that the July 1997 VA examiner 
noted that the veteran's reports of in-service head injury 
were uncorroborated.  The examiner concluded, based on the 
medical evidence of record and review of the veteran's claims 
folder, that the veteran's seizure disorder was due to the 
veteran's 1976 pre-service head injury, not any incident of 
service.  Additionally, the 1988 private medical records also 
clearly indicate that the veteran's seizure disorder has been 
associated with motor vehicle accident head trauma.  
Therefore, competent evidence establishing a nexus between 
the veteran's service and the current disability is not of 
record and Hickson element (3) is not satisfied.  

Accordingly, for the reasons and bases expressed above, the 
Board concludes that two of the three Hickson elements have 
not been met.  A preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
residuals of a concussion.  The claim is therefore denied.  

2.  Entitlement to service connection for PTSD.  

The veteran seeks service connection for PTSD.  He contends 
that he has PTSD due to the alleged personal assault during 
service.  

Pertinent laws and regulations

The laws and regulations concerning service connection in 
general have been stated above and will not be repeated.  

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors, and 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  38 C.F.R. § 3.304(f).  With 
regard to the third PTSD criterion, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony. Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen 
v. Brown , 10 Vet. App. 128, 42 (1997).

Lack of current disability

Service connection presupposes a current diagnosis of the 
claimed disability. See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  A "current disability" means a disability 
shown by competent medical evidence to exist.  See Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 
Vet. App. 268 (1997).

Analysis

As discussed above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.

With respect to element (1), there is no competent medical 
evidence that the  veteran has PTSD.  The March 2002 VA 
examiner did not diagnose PTSD.  Instead, mood disorder, NOS 
was diagnosed.  As noted elsewhere in this decision, service 
connection has been granted for mood disorder.  July 1997 VA 
examination and VA outpatient mental health treatment records 
are likewise negative for any diagnosis of PTSD.  The record 
is otherwise devoid of any reference to PTSD.

The only evidence in the veteran's favor emanates from the 
veteran himself.  As discussed in greater detail above, the 
veteran is not competent to provide evidence concerning a 
medical diagnosis, such as a diagnosis of PTSD.  See 
Espiritu, supra Thus, the veteran's self-diagnosis of PTSD is 
entitled to no weight of probative value.

In short, there is not of record competent medical evidence 
showing a diagnosis of PTSD.  Therefore, element (1) a 
current diagnosis of PTSD has not been met.  
On that basis alone, the claim fails.  

With respect to element (2), medical evidence of a causal 
nexus between PTSD and the claimed in-service stressor, 
because there is no diagnosis of PTSD logically there is no 
medical opinion which relates a diagnosis of PTSD to a 
claimed in-service stressor.  [There are of record two nexus 
opinions attributing the veteran's psychological disabilities 
to depression experienced by the veteran in service.  Service 
connection has in fact been granted for the veteran's mood 
disorder.]  

With respect to element (3), in-service stressors, 
notwithstanding the veteran's vague assertions of his 
participation in the "shelling of Antigua", the Board notes 
that the veteran does not allege that he has PTSD as a result 
of combat, and indeed his service records show no evidence of 
combat service or exposure.  Instead, the veteran contends 
that he suffers from PTSD as a consequence of being assaulted 
by another sailor during service.  As discussed in greater 
detail above, these allegations have not been verified indeed 
the Board has found the veteran's recent reports to be 
lacking credibility.  As such, there is no corroborated 
stressor.  The Board additionally observes that even if the 
alleged stressors could be corroborated, this would be moot 
since the veteran does not carry a current diagnosis of PTSD.  
Therefore, further development would not provide a basis to 
grant the veteran's claim.    

In short, for the reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  All three elements under 38 C.F.R. § 3.304(f) are 
lacking.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for residuals of a 
concussion is denied.

Entitlement to service connection for PTSD is denied.  



	                     
______________________________________________
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



